DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed April 7, 2022.  Claims 1-5, 8, 10-12, 14 and 16-18 have been amended.  Claims 1-20 are pending and have been examined.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In Claims 1, 8 and 14 the subject matter “based on from the identification information and the times at which the commodities are registered by the customer, determine a registration order of the commodities by the customer and the required time until the registration,” is not supported by the specification.  The specification discloses that “the processor 21 calculates, as the required time for registration Ta, an elapsed time from registration time of the store transaction record stored in the immediately-preceding-analysis-processing memory 222 until registration time of the store transaction record stored in the target memory 221.” [0056].  This does not describe how a required time until a registration is determined based on the identification information and time.  Claims 2-7, 9-13 and 15-20 by being dependents of claims 1, 8 and 14 respectively are also rejected.
In Claims 1, 8 and 14 the subject matter “wherein the predetermined attribute is determined based on determining a inter-floor shopping floor distance between the first selling floor associated with the commodity and a second selling floor associated with a previous commodity in the registration order,” is not supported by the original disclosure.  The specification discloses that “the processor 2l calculates an inter-selling floor distance D from a selling floor of the immediately preceding commodity to a selling floor of the target commodity.” [0057].  This does not describe that the predetermined attribute is a determined inter-floor shopping floor distance between the first selling floor and a second selling floor associated with a previous commodity in the registration order.  Accordingly, this is directed to impermissible new matter.  Claims 2-7, 9-13 and 15-20 by being dependents of claims 1, 8 and 14 respectively are also rejected.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below: 
	Representative claim 1 is directed towards an apparatus, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim is however, directed towards abstract ideas.  The limitations that set forth this abstract idea recite: acquire identification information associated with commodities registered by a customer and times when each of the commodities are registered by the customer, wherein the commodities are located in a first selling floor; based on from the identification information and the times at which the commodities are registered by the customer, determine a registration order of the commodities by the customer and the required time until the registration; detect, based on the registration order of the commodities registered by the customer and the required time until the registration, a commodity having a predetermined attribute, wherein the predetermined attribute is determined based on determining a inter-floor shopping floor distance between the first selling floor associated with the commodity and a second selling floor associated with a previous commodity in the registration order; and collect information necessary for an attribute analysis for the commodity.  These limitations, but for the recitation of generic computer component covers performance of the limitation in the mind, including observation and evaluation that can be performed using pen and paper, and therefore, are directed to the abstract grouping of Mental Processes and/or Certain Methods of Organizing Human Activity as they are directed to commercial interactions; see prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to the mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional element of a processor configured to, which is recited at a high level of generality and is the mere use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea via a computer is not a practical application of the abstract idea.  
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations generically referring to a processor; and a memory and processor (claim 14), which do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the additional elements amount to no more than merely applying the exception using generic computer components, executing basic functions of a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	A review of dependent claims 2-7, likewise do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 8-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-7 and are also rejected accordingly.




Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant’s arguments regarding the 35 U.S.C. § 112 rejection are moot in light of Applicant’s amendments.  However, upon further consideration, new grounds of rejection are made in view of Applicant’s amendments of claims 1, 8 and 14.
B.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that claimed limitations require action by a processor and cannot be practicably applied in the mind.  The Examiner respectfully disagrees.  The steps of acquiring identification information of commodities registered by a customer and times when each of the commodities are registered by the customer; determining a registration order of the commodities and a required time until a registration; detecting, a commodity having a predetermined attribute, based on determining a distance between the a floor associated with the commodity and a second floor associated with a previous commodity in the registration order; and collecting information for an attribute analysis of the commodity; under the broadest reasonable interpretation, are all limitation but for a computer processor, capable of being performed in the human mind and/or with pen and paper.  Notwithstanding, the limitations are also grouped under the abstract idea of Certain Methods of Organizing Human Activity because they are directed to commercial interactions as they include, marketing or sales activities or behaviors, and business relations; as well as managing personal behavior or interactions between people.
	The claims as a whole, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the 35 U.S.C. § 101 rejection is maintained.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Iwai (US 20210248666) discloses registering commodities for purchase by a customer and tracking the time of purchase
b)	Yoshii (US 20080215453) discloses, acquiring purchaser identifying information and the purchase time information corresponding to a product.
c)	Sikka (US 20200034780) discloses acquiring item identification information and timestamp indicating when a customer order is placed; and a timestamp indicating the time until fulfillment of the customer order needs to be completed.  Also, determining the position of item in a storage aisle to a distance of a pick-to-carton area of a storage facility
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987. The Examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).